Exhibit 13.1 2010 Aetna Annual Report, Financial Report to Shareholders Unless the context otherwise requires, references to the terms we, our, or, us, used throughout this 2010 Annual Report, Financial Report to Shareholders (the “Annual Report”) refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries. For your reference, we provide the following index to the Annual Report: Page Description 2-51 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) The MD&A provides a review of our operating results for the years 2008 through 2010, as well as our financial condition at December 31, 2010 and 2009.The MD&A should be read in conjunction with our consolidated financial statements and notes thereto.The MD&A is comprised of the following: 2 Overview – We begin our MD&A with an overview of earnings, cash flows, and significant developments for the last three years and our outlook for 2011. 6 Health Care – We discuss the factors affecting Health Care revenues and operating earnings in this section. 9 Group Insurance – We discuss the factors affecting Group Insurance revenues and operating earnings in this section. 10 Large Case Pensions – We discuss the factors affecting Large Case Pensions operating earnings, including the results of our discontinued products, in this section. 12 Investments – As an insurer, we have a significant investment portfolio to support our liabilities and capital.In this section, we discuss our investments and realized capital gains and losses and describe our evaluation of the risk of our market-sensitive instruments. 15 Liquidity and Capital Resources – In this section, we discuss our cash flows, financing resources, contractual obligations and other matters that may affect our liquidity and cash flows. 18 Critical Accounting Estimates – In this section, we discuss the accounting estimates we consider critical in preparing our financial statements. 23 Regulatory Environment – In this section, we discuss the regulatory environment in which we operate. 35 Forward-Looking Information/Risk Factors – We conclude our MD&A with a discussion of certain risks and uncertainties that, if developed into actual events, could have a material adverse impact on our business, cash flows, financial condition or operating results. 52 Selected Financial Data – We provide selected annual financial data for the most recent five years. 53 Consolidated Financial Statements – We include our consolidated balance sheets at December 31, 2010 and 2009 and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years 2008 through2010. 57 Notes to Consolidated Financial Statements Reports of Management and our Independent Registered Public Accounting Firm – We include a report on our responsibilities for internal control over financial reporting and financial statements, the oversight of our Audit Committee and KPMG LLP’s opinion on our consolidated financial statements and internal control over financial reporting. Quarterly Data (unaudited) – We provide selected quarterly financial data for each of the last eightquarters. Corporate Performance Graph – We provide a graph comparing the cumulative total shareholder return on our common stock to the cumulative total return on certain published indices for the years 2005through 2010. Annual Report - Page 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) OVERVIEW We are one of the nation’s leading diversified health care benefits companies, serving approximately 35.3 million people with information and resources to help them make better informed decisions about their health care. We offer a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life and disability plans, and medical management capabilities and Medicaid health care management services. Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans, governmental units, government-sponsored plans, labor groups and expatriates. Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions. Summarized Results (Millions) Revenue: Health Care Group Insurance Large Case Pensions Total revenue Net income Operating earnings: (1) Health Care Group Insurance Large Case Pensions Cash flows from operations Our discussion ofoperating results for our reportable business segments is based on operating earnings, which is a non-GAAP measure of net income (the term “GAAP” refers to U.S. generally-accepted accounting principles).Refer to Segment Results and Use of Non-GAAP Measures in this Document on page 6 for a discussion of non-GAAP measures.Refer to pages 7, 10 and11 for a reconciliation of operating earnings to net income for Health Care, Group Insurance and Large Case Pensions, respectively. We analyze our operating results based on operating earnings, which excludes net realized capital gains and losses as well as other items from net income.Operating earnings for the past three years were primarily generated from our Health Care segment.This segment produced higher operatingearnings in 2010 than 2009, but lower than 2008. Operating earnings in 2010 were higher than 2009 primarily due to higher Commercial underwriting margins (calculated as premiums less health care costs)in our Health Care segment.Our operating earnings in 2009 were lower than 2008 due primarily to lower underwriting margins in our Health Care segment. In 2010, underwriting margins in the Health Care segment were higher than 2009 primarily due to higher Commercial underwriting margins, driven by management actions to appropriately price the business, members' lower utilization and favorabledevelopment of prior-periodhealth care cost estimates, partially offset by the effect of lower Commercial Insured membership in 2010. Underwriting margins in 2009 were lower than 2008, primarily due to significantly lower Commercial underwriting marginsin 2009 as well as unfavorable development of prior-period health care costs estimates from 2008.In 2009, our Commercial Health Care products experienced increased per member health care costs that significantly outpaced the increase in per member per month premiums, which resulted in a higher Commercial medical benefit ratio and a lower Commercial underwriting margin. During 2010 total revenue declined compared to 2009 primarily as a result of lower Commercial Insured membership as well as a decline due to the mix of business partially offset by premium rate increases.In 2009, total revenue grew compared to 2008, driven primarily by growth in membership as well as the impact of premium rate increases in our Health Care segment. In 2010, our Health Care segment experienced lower medical Insured membership (where we assume all or a majority of the risk for medical and dental care costs) and slightly higher medical membership in our administrative services contract (“ASC”) products (where the plan sponsor assumes all or a majority of the risk for medical and dental care costs).During 2010, membership for our dental and pharmacy products also decreased.At December 31, 2010, we Annual Report - Page 2 served approximately 18.5 million medical members (consisting of approximately 32% Insured members and 68% ASC members), 13.7 million dental members and 9.4 million pharmacy benefit management services members.At December 31, 2009, we served approximately 18.9 million medical members (consisting of approximately 34% Insured members and 66% ASC members), 14.1 million dental members and 10.3 million pharmacy benefit management services members.Refer to “Health Care – Membership” on page 9 for further information. During the past three years our cash flows supported both new and ongoing initiatives. We generated substantial cash flows from our businesses in the past three years, which we used to support our growth strategies, repurchase our common stock and contribute to our pension plan. We invest in the development of our business by acquiring companies that support our strategy.During 2010, we entered into an agreement to acquire Medicity Inc. (“Medicity”), a health information exchange technology company, for approximately $500 million. This transaction closed in January 2011.In 2009, we completed the acquisition of Horizon Behavioral Services, LLC, a leading provider of employee assistance programs, for approximately $70 million. In 2010, 2009 and 2008, we repurchased approximately 52 million, 29 million and 43 million shares of our common stock at a cost of approximately $1.6 billion, $773 million and $1.8 billion, respectively, under share repurchase programs authorized by Aetna’s Board of Directors (our “Board”). We have contributed to our tax-qualified defined benefit pension plan (the “Aetna Pension Plan”) in each of the past three years.During 2010, 2009 and 2008, we made voluntarycash contributions of $505 million, $45 million and $45 million, respectively. As a result of our 2010 contribution, we expect to have no required contribution in 2011, although we expect tovoluntarily contribute $60 millionto the Aetna Pension Plan in 2011. We issued $750 million and $500 million of senior notes in 2010 and 2008, respectively.The 2010 senior notes were issued in anticipation of the 2011 scheduled maturity of certain of our senior notes, and the 2008 senior notes were issued to secure long-term capital at favorable rates. Management Update In October 2010, we announced the following changes: · Ronald A. Williams, Aetna's Chairman, will retire from Aetna and our Board in April 2011.Mr. Williams had been our Chief Executive Officer since February 14, 2006 and has been our Chairman since October 1, 2006.Following his retirement, Mr. Williams has agreed to provide consulting services to Aetna and the Aetna Foundation, Inc., the independent and philanthropic arm of Aetna. · Mark T. Bertolini, who has been President since 2007, was named Aetna’s Chief Executive Officer and elected to our Board, effective November 29, 2010.Mr. Bertolini is expected to become Aetna’s Chairman upon Mr. Williams’ retirement in 2011. · Joseph M. Zubretsky was appointed Senior Executive Vice President and Chief Financial Officer, effective November 29, 2010. · Margaret M. McCarthy was appointed Executive Vice President, Operations and Technology, effective November 29, 2010. Medicare Update Effective April 21,2010, the Centers for Medicare & Medicaid Services (“CMS”) imposed intermediate sanctions on us, suspending the enrollment of and marketing to new members of all Aetna Medicare Advantage and Standalone Prescription Drug Plan (“PDP”) contracts.The sanctions relate to our compliance with certain Medicare Part D requirements. The suspension does not affect our current Medicare enrollees who stay in their existing plans. CMS has granted us a limited waiver of these sanctions to allow us to continue to enroll eligible members into existing, contracted group Aetna Medicare Advantage Plans and Standalone PDPs through March 31, 2011.As a result of the sanctions, our 2011 Medicare membership was adversely affected because we did not participate in the 2010 open enrollment for individual 2011 Medicare plans, which occurred between November 15, 2010 and December 31, 2010. Annual Report - Page 3 We are cooperating fully with CMS onits review and are working to resolve the issues CMS has raised as soon aspossible.If the CMS sanctions remain in effect or we fail to obtain extensions of the limited waiver through the end of those sanctions, our Medicare membership and operating resultscould be adversely affected. Pharmacy Benefit Management Subcontract Agreement with CVS Caremark Corporation In July 2010, we entered into a Pharmacy Benefit Management Subcontract Agreement with CVS Caremark Corporation ("CVS Caremark")(the “PBM Agreement”)that we believe will further enhance value and service for our customers and members.CVS Caremark began providing services under the PBM Agreement on January 1, 2011. Under the PBM Agreement, we continue to maintain and manage our pharmacy benefit management (“PBM”) organization and retain and operate our mail order and specialty pharmacies.CVS Caremark provides the administration of selected functions for our retail pharmacy network contracting and claims administration; mail order pharmacy and specialty pharmacy order fulfillment and inventory purchasing and management; and certain administrative services.We expect the PBM Agreement to allow us to preserve and enhance our integrated value proposition, integrate medical, clinical and pharmacy programs and data to improve quality of care while lowering costs, and enhance the affordability of our Health Care products through improved retail, mail order and specialty pharmacy drug pricing.We incurred transaction costs associated with the PBM Agreement in 2010 and expect to continue to incur integration costs during 2011. Those integration costs included and are expected to include costs associated with transferring employees to CVS Caremark, rationalizing locations and systems integration. Health Care Reform Legislation In March 2010, President Obama signed into law the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (collectively, “Health Care Reform”) which makes broad-based changes to the U.S. health caresystem which could significantly affect the U.S. economy and will significantly impact our business operations and financial results, including our pricing and medical benefit ratios.Health Care Reform presents us with new business opportunities, but also with new financial and other challenges.It is reasonably possible that Health Care Reform, in the aggregate, could have a material adverse effect on our business operations and financial results. Components of the legislation will be phased in over the next seven years.We are and will continue to be required to dedicate material resources and incur material expenses during that time to implement and comply with Health Care Reform as well asstate-level health care reform.While the federal government has begun to issue regulations implementing Health Care Reform, many significant parts of the legislation, including minimum medical loss ratios ("MLRs"),require further guidance and clarification both at the federal level and in the form of regulations and actions by state legislatures to implement the law.As a result, many of the impacts of Health Care Reform will not be known for several years.Pending efforts in the U.S. Congress to repeal, amend or restrict funding for various aspects of Health Care Reform and the pending litigation challenging the constitutionality of Health Care Reform create additional uncertainty about the ultimate impact of the legislation. The expansion of health care coverage contemplated by Health Care Reform will be funded in part by material additional fees and taxes on us and other health insurers, health plans and other market participants and individuals beginning in 2014, as well as reductions to the reimbursements we and other health plans are paid by the federal government for our Medicare members, among other sources.While not all-inclusive, we are evaluating the impact of the following key provisions of Health Care Reform (assuming it is implemented in its current form) to determine the impact that they will have on our business operations and financial results: ● Requirements that began in September 2010 for health plans to submit and justify rates, provide dependent coverage up to age 26, eliminate certain lifetime and annual maximum limits on the dollar value of coverage, eliminate payments by members for covered preventive services, provide required reimbursements for emergency services, eliminate prohibited policy rescissions and implement new claim appeal procedures.Regulations issued to date, among other things:permit specified lifetime and minimum annual coverage limits, which will be phased out by 2014; effectively guarantee issuance of insurance coverage for enrollees under age 19 beginning in 2010; clarify the rules applicable to grandfathered status; clarify regulations regarding appeals; delay application of anti-discrimination requirements; and provide implementation guidance across a range of topics. · Closure of thegap in coverage for Medicare Part D prescription drug coverage (the so-called “donut hole”) whichbegan to close in 2010 and will incrementally close until the coverage gap is eliminated in 2020. Annual Report - Page 4 · Required minimum MLRs, as defined by interim final regulations, for insured plans of 85% for the large group market and 80% for the individual and small group markets beginning January 1, 2011, with rebates issued to employers and/or members for the amount under the minimum beginning in 2012. · Enhanced rate review and disclosure processes on the part of states or the U.S. Department of Health and Human Services (“HHS”) for premium increases above a specified threshold.HHS has filed a Notice of Proposed Rulemaking outlining its expectations of state review as well as circumstances under which HHS would intervene in the review process.The final rules are expected to be issued in 2011. · Freezing 2011 Medicare Advantage payment rates for payments to us based on 2010 levels, with additional reductions over a multi-year period beginning in 2012 based on regionally-adjusted benchmarks and the linking of Medicare Advantage payments to a plan’s CMS quality rating or “star rating.” · Non-deductibility of employee compensation in excess of $500,000 beginning in 2013.Additionally, there will be material annual taxes and assessments on health insurance providers beginning in 2014. · Multiple insurance reforms beginning in 2014, including rating limits and benefit requirements, guaranteed issue and renewability of coverage in the individual and small group markets, elimination of pre-existing conditions exclusions for all re-enrollees, elimination of annual limits on the dollar value of coverage, and a prohibition on eligibility waiting periods beyond 90 days. · Establishment of state-based health insurance exchanges (the “Exchanges”) for the individual and small group markets by 2014. · Expansion of state-based Medicaid coverage beginning in 2014. · Establishment of individual and employer mandates for insurance coverage, federal assistance to purchase health coverage for individuals, and detailed public reporting and disclosure requirements for health care plans, each beginning in 2014. · A 40% excise tax on employer-sponsored healthbenefits above a certain threshold beginning in 2018. The law also specifies required benefit designs, limits rating and pricing practices, encourages additional competition (including potential incentives for new market entrants) and significantly increases federal oversight of health plans, including regulations and processes that could delay or limit our ability to appropriately increase our health plan premiums.This in turn could adversely affect our ability to continue to participate in certain product lines and/or geographies we serve today.Health Care Reform will require us to phase out many ofour current limited benefit product offerings no later than 2014, and the application of minimum MLR standards to both ourlimited benefitand student healthproducts may have an adverse effect on our ability to sell these products in the future.For additional information on health care reform, refer to "Regulatory Environment" beginning on page 23 and “Forward-Looking Information/Risk Factors” beginning on page 35. Outlook for 2011 We expect toface continued external challenges in our business during 2011, including the difficult economic environment, the implementation of Health Care Reform (including minimum MLR rebates and increased governmental premium rate review) and a continued low interest rate environment for our investments. At the same time, our business faces a lower medical membership base in 2011 than we had in 2010, and we project that medical cost trends will increase from their 2010 levels to more normal levels in 2011. We are seeking to offset these factors by pricing our products and services appropriately, managing our expenses, making strategic investments designed to diversify our revenue streams and position us for the future and effectively managing our capital. Our primary business goals for 2011 are: execution and operational excellence; diversifying our growth opportunities; simplifying our products and services; and delivering excellent customer service to create a more positive experience for our members. Refer to "Forward-Looking Information/Risk Factors" beginning on page 35 for information regarding other important factors that may materially affect us. Annual Report - Page 5 Segment Results and Use of Non-GAAP Measures in this Document The following discussion of operating results is presented based on our reportable segments in accordance with the accounting guidance for segment reporting and consistent with our segment disclosure included in Note 19 of Notes to Consolidated Financial Statements beginning on page 95.Our operations are conducted in three business segments: Health Care, Group Insurance and Large Case Pensions. Our Corporate Financing segment is not a business segment; it is added to our business segments to reconcile our consolidated results. The Corporate Financing segment includes interest expense on our outstanding debt and the financing components of our pension and other postretirement benefit plans (“OPEB”) expense (the service cost and prior service cost components of this expense are allocated to our business segments). Our discussion of our operating results is based on operating earnings, which is the measure reported to our Chief Executive Officer for purposes of assessing financial performance and making operating decisions, such as allocating resources to each segment.Operating earnings exclude net realized capital gains or losses as well as other items, if any, from net income reported in accordance with GAAP.We believe excluding realized capital gains or losses from net income to arrive at operating earnings provides more meaningful information about our underlying business performance.Net realized capital gains and losses arise from various types of transactions, primarily in the course of managing a portfolio of assets that support the payment of liabilities; however, these transactions do not directly relate to the underwriting or servicing of products for our customers and are not directly related to the core performance of our business operations.We also may exclude other items that do not relate to the ordinary course of our business from net income to arrive at operating earnings.In each segment discussion in this MD&A, we provide a table that reconciles operating earnings to net income.Each table details the net realized capital gains or losses and any otheritems excluded from net income, and the footnotes to each table describe the nature of each other item and why we believe it is appropriate to exclude that item from net income. HEALTH CARE Health Care consists of medical, pharmacy benefits management, dental, behavioral health and vision plans offered on both an Insured basis and an ASC basis.Medical products include point-of-service (“POS”), preferred provider organization (“PPO”), health maintenance organization (“HMO”) and indemnity benefit plans.Medical products also include health savings accounts and Aetna HealthFund®, consumer-directed health plans that combine traditional POS or PPO and/or dental coverage, subject to a deductible, with an accumulating benefit account.We also offer Medicare and Medicaid products and services, as well as specialty products, such as medical management and data analytics services, medical stop loss insurance and products that provide access to our provider networks in select markets.We separately track premiums and health care costs for Medicare and Medicaid products; all other medical, dental and other Health Careproducts are referred to as Commercial. Operating Summary (Millions) Premiums: Commercial Medicare Medicaid Total premiums Fees and other revenue Net investment income Net realized capital gains (losses) Total revenue Health care costs Operating expenses: Selling expenses General and administrative expenses Total operating expenses Amortization of other acquired intangible assets Total benefits and expenses Income before income taxes Income taxes Net income Annual Report - Page 6 The table presented below reconciles net income reported in accordance with GAAP to operating earnings (1): (Millions) Net income Net realized capital (gains) losses Transaction-related costs - - Litigation-related insurance proceeds - Severance and facilities charge ESI settlement - - Contribution for the establishment of an out-of-network pricing database - - Operating earnings In addition to net realized capital (gains) losses, the following other items are excluded from operating earnings because we believe they neither relate to the ordinary course of our business nor reflect our underlying business performance: ●
